     Case 2:20-cv-00480-KJM-GGH Document 16 Filed 08/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DAROLD COURTNEY JARVIS,                          No. 2:20-cv-00480 KJM GGH P
12                      Petitioner,
13          v.                                        ORDER
14   MARCUS POLLARD,
15                      Respondent.
16

17          Petitioner has requested an extension of time to file a response to the court’s July 1, 2020

18   order. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Petitioner’s request for an extension of time (ECF No. 15) is granted; and

20          2. Petitioner shall file a response within twenty days from the date of this order. No

21   further extensions will be given.

22   Dated: August 7, 2020
                                                 /s/ Gregory G. Hollows
23                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
